Exhibit 10.2 Schedule of Investors Investor # of Shares Aggregate Purchase Price Verition Multi-Strategy Master Fund Ltd. Tenor Opportunity Master Fund Ltd. AIGH Investment Partners LP Pine River Master Fund Nisswa Acquisition Master Fund Alden Global Value Recovery Master Fund LP Turnpike Limited Emerson Partners J Steven Emerson Iroquios Master Fund Ltd. Neal Goldman Midsummer Small Cap Master, Ltd. Wall Street Capital Partners LP Cranshire Capital Master Fund, Ltd. MAZ Partners LP Kevin Rivette Ralph W. Eckardt III
